Title: Thomas Jefferson to John Laval, 23 March 1820
From: Jefferson, Thomas
To: Laval, John


					
						
							Sir
						
						
							Monticello
							Mar. 23. 20.
						
					
					According to promise in mine of the 12th inst. I now inclose you 72.D. to answer my balance to you of 71.D. the difference is meant to cover the discount with you on our Virginia bills. as some anxieties attend remittances by mail I will request an assurance that this gets safely to your hands. I salute you with great esteem & respect.
					
						
							Th: Jefferson
						
					
				